Title: Presidential Proclamation, 16 March 1811 (Abstract)
From: Madison, James
To: 


16 March 1811, Washington. “Whereas by an Act of the Congress of the United States, passed on the second day of March 1811, it has among other things been declared, ‘That the Office of the Collector of the Customs for the District of Buffaloe Creek, shall be kept at such place or places in the Town of Buffaloe as the President of the United States shall designate.’
“Now Know ye, that I James Madison President of the United States by virtue of the power & authority in me vested by the Act aforesaid, have decided, and by these presents do decide, that from the first day of April to the first day of December in every year, Black Rock shall be the port of Entry for the District of Buffaloe Creek, and that for the residue of each & every such year, the Village of Buffaloe, shall be the port of Entry for the District aforesaid.”
